 1   BROWN AND SEELYE PLLC                                               HONORABLE BRIAN D. LYNCH
     Ellen Ann Brown Esq.                                                HEARING DATE: March 11, 2020
     Susan H. Seelye Esq.                                                          TIME: 1:30 pm
 2   744 South Fawcett Ave                                             RESPONSE DATE: March 4, 2020
     Tacoma, WA 98402                                                               Chapter 13
     Telephone 253-573-1958                                                         Tacoma, WA
 3   Facsimile 253-274-1200

 4                    IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                           WESTERN DISTRICT COURT OF WASHINGTON
 5

 6
     Re
                                                          In Chapter 13 Proceeding
 7
     GLADYS NANJEKE KALIMUKWA
                                                          No. 19-43928-BDL
 8
                                                          RESPONSE TO OBJECTION TO
 9
                         Debtor(s)                        CONFIRMATION
     ______________________________
10

11
     COMES NOW the above-referenced debtor(s) through their attorneys of record and
     states:
12
       The Debtor agrees that this case is not ready for confirmation as the following issues
13
     still need to be resolved which are being worked on:
14
                A.    This case was previously a jointly filed case and is now an individual case.
15
                     There are claims (including the IRS claim) that the remaining debtor is not
16
                     responsible for and will be objected to which will decrease the amount of
17

18                   priority debt. The objection will soon be reset for hearing and the case

19                   cannot be confirmed until those claims are resolved.

20              B. Toyota has objected to confirmation, however they are one of the claims for

21                   which the Debtor is not liable so that matter is yet to be resolved.
22              C. The Debtor has applied for a loan modification and the Debtor is hopeful to
23
                     have a more accurate timeline once the letter acknowledging the receipt of
24
                     the modification and the requirements going forward is receive. Those
25
     RESPONSE         Page 1                                                BROWN and SEELYE PLLC
                                                                           744 South Fawcett Ave.
                                                                               Tacoma, WA 98402
                                                                                  253-573-1958
 1                   letters are usually received within 45 days.
 2
                D.    Debtor has a wage deduction from her check and has now been provided
 3
                     with the information so she can send in the balance of what is not deducted
 4
                     from her wages. Her boyfriend who lives with her and is also on the house
 5
                     loan will contribute to the household in order to make the Plan work.
 6

 7
                In order to resolve all issues and have time for the hearing to object to creditor
 8
                claims it is requested that the confirmation hearing be continued to April 29,
 9

10              2020.

11
        Dated March 4, 2020
12

13      /s/ Ellen Ann Brown
        ____________________________________
14      ELLEN ANN BROWN WSB#27992
        Attorneys for Debtor(s)
15

16

17

18

19

20

21

22

23

24

25
     RESPONSE         Page 2                                              BROWN and SEELYE PLLC
                                                                         744 South Fawcett Ave.
                                                                             Tacoma, WA 98402
                                                                                253-573-1958
